NOTICE
                                      2016 IL App (5th) 140056
 Decision filed 05/16/16.   The
 text of this decision may be              NO. 5-14-0056
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of              IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

VALENTINE ZAGORSKI and                      )     Appeal from the
CHRISTINA ZAGORSKI,                         )     Circuit Court of
                                            )     St. Clair County.
      Plaintiffs-Appellees,                 )
                                            )
v.                                          )     No. 10-L-148
                                            )
ALLSTATE INSURANCE COMPANY,                 )
                                            )     Honorable
      Defendant-Appellant                   )     Lloyd A. Cueto and
                                            )     Andrew J. Gleeson,
(Robert L. Brady, Contemnor-Appellant).     )     Judges, presiding.
________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court, with opinion.
         Justices Welch and Goldenhersh concurred in the judgment and opinion.

                                           OPINION

¶1       The plaintiffs, Valentine Zagorski and Christina Zagorski, filed an action in the

circuit court of St. Clair County, against the defendant, Allstate Insurance Company

(Allstate), alleging a vexatious breach of contract and common law fraud in the handling

of their homeowners' insurance claim. At the request of Allstate, and its attorney, Robert

Brady, the circuit court held Brady in civil contempt for refusing to comply with a

discovery order. The court also imposed a fine of $25 per day, which was stayed pending

appeal. Allstate and Brady appeal the contempt order and the underlying discovery
                                        1
order.     They contend that the circuit court erred in requiring them to answer

interrogatories which seek information that is irrelevant to the plaintiffs' action or

protected by a statutory privilege. For reasons that follow, we vacate the contempt order

and monetary sanction, we affirm in part and reverse in part the underlying discovery

order, and we remand this case with directions.

¶2                    BACKGROUND AND PROCEDURAL HISTORY

¶3       On August 21, 2009, the plaintiffs purchased a homeowners' insurance policy

from Allstate to cover their home in Fairview Heights, Illinois. Five days later, the

plaintiffs' home was damaged by a fire. The plaintiffs filed a claim with Allstate, and

their claim was assigned to Allstate's Special Investigation Unit.

¶4       On September 6, 2009, Theresa Robinson, an adjuster with the Special

Investigation Unit, contacted the plaintiffs and obtained a recorded statement from each

of them. On that same date, Robinson sent a letter to the plaintiffs to inform them of their

responsibilities during the claims process. Enclosed with the letter was a form entitled,

"Sworn Statement in Proof of Loss." Robinson instructed the plaintiffs to complete the

form and return it to Allstate, signed and notarized, within 60 days. Shortly thereafter,

Allstate requested sworn statements from both plaintiffs.          On September 12, 2009,

Allstate's attorney, Robert Brady, separately questioned each plaintiff, under oath, for

more than an hour. Then, in a letter dated January 5, 2010, Robinson notified the

plaintiffs that the investigation had concluded, and that Allstate had denied the claim

based upon its determination that the plaintiffs had intentionally set the fire.


                                              2
¶5     On March 29, 2010, the plaintiffs filed a complaint against Allstate in the circuit

court of St. Clair County. The third amended complaint is at issue. In count I of the third

amended complaint, the plaintiffs allege that Allstate breached its duties under the

homeowners' insurance contract in that it vexatiously and unreasonably denied the

plaintiffs' claim for insurance benefits following their fire loss. They seek contractual

damages, as well as statutory penalties and attorney fees under section 155 of the Illinois

Insurance Code (Code) (215 ILCS 5/155 (West 2010)). In count II, the plaintiffs assert a

claim for common law fraud, alleging that Allstate's agent, Theresa Robinson, knowingly

made false statements during the claims-handling process for the purpose of inducing the

plaintiffs to act in reliance on her statements, that the plaintiffs acted in reliance on her

statements, and that the plaintiffs were thereby damaged.

¶6     On August 27, 2010, the plaintiffs served their initial interrogatories and requests

for production on Allstate. The plaintiffs inquired about Allstate's claims practices,

including the following interrogatories which are at issue in this appeal:

       "12.   During the last five years has any Illinois court assessed attorney's fees,
              costs, penalties, or fines against Allstate pursuant to 215 ILCS 5/155? If so,
              state the following:

              a.     the case name, number and jurisdiction;
              b.     the amount of the fees, costs, penalties or fines; and
              c.     whether the fees, costs, penalties or fines were a result of denial of a
                     fire loss claim.

       13.    During the last five years has Defendant been sued in Illinois by any
              insured alleging Defendant failed to pay a fire loss claim? If so, state:

              a.     the case name, number, and jurisdiction;
              b.     the date the case was filed;
              c.     the attorneys of record;
                                              3
              d.     whether the case was tried or settled; and
              e.     the amount of any settlement or jury verdict.

       14.    Did Defendant have a policy manual or other documents for handling fire
              loss claims in effect at the time of the fire? If so, identify the document.

       15.    During the last five years have any of Defendant's insureds made any claim
              with the Illinois Department of Insurance alleging improper claims
              practices regarding a fire loss claim? If so, please state:

              a.     the name and address of each claimant;
              b.     the date each claim was filed; and
              c.     the disposition of each claim."

¶7     On October 6, 2010, Allstate responded with objections to certain questions in the

initial set of interrogatories. The stated grounds for objection to interrogatories 12, 13,

14, and 15 are identical, and are as follows:

              "Objection. Defendant objects on the grounds that this interrogatory
              is over-broad, unduly burdensome, harassing, seeks information
              which is irrelevant and not calculated to lead to the discovery of
              admissible evidence, and seeks information protected by the work-
              product and attorney-client privileges."

¶8     On October 14, 2010, the plaintiffs filed a motion to compel Allstate to answer

their interrogatories. A few weeks later, Allstate filed a motion to dismiss the plaintiffs'

complaint. Both motions were scheduled for hearing on November 23, 2010, but neither

was heard that day. The judge who had been presiding over the case, Michael O'Malley,

retired in December 2010, and the case was assigned to Judge Lloyd Cueto in January

2011. In March 2011, the plaintiffs were granted leave to file an amended complaint,

rendering Allstate's motion to dismiss moot. In April 2011, Allstate served the plaintiffs

with a duplicate set of objections to the initial set of interrogatories. Based on the record

and docket entries, there was little activity involving the court during the next 12 months.
                                                4
¶9       On May 17, 2012, the plaintiffs filed a motion to compel the deposition of

Allstate's attorney, Robert Brady. The plaintiffs argued that the deposition was proper

and necessary because Brady had actively participated in Allstate's investigation of their

fire claim, and may have information relevant to whether Allstate had engaged in

improper claims practices. The plaintiffs also filed a motion for an in camera inspection

of Allstate's claims log. Allstate had previously refused to produce that portion of its

claims log containing entries and notes made after the date the plaintiffs' suit was filed,

claiming privilege. Allstate did not, however, prepare a privilege log in support of its

claim of privilege.

¶ 10     The plaintiffs' motions were called for hearing on June 28, 2012.              After

considering the arguments of the parties, the court denied the plaintiffs' motion to compel

Brady's deposition, but granted the plaintiffs leave to present interrogatories directed at

Brady.     The court indicated that plaintiffs could discover nonprivileged information

regarding Brady's involvement with the claims investigation, such as the date he was first

retained and his hourly rate of pay.       After conducting an in camera inspection of

Allstate's claims log, the court sustained Allstate's objections to all entries made after the

date that the plaintiffs filed their lawsuit. The court did, however, direct Allstate to

identify an expert whose name appeared in the claims log, but who had not been

previously disclosed to the plaintiffs.

¶ 11     Shortly after the hearing, the plaintiffs served the following supplemental

interrogatories on Allstate:


                                              5
"1.   State the following regarding Robert Brady's involvement in the subject
      fire claim:

      a.     the date he was first consulted;
      b.     the person who first consulted him;
      c.     the number of times and dates he talked with Theresa Robinson;
      d.     the number of letters or emails sent to and received from Theresa
             Robinson and the dates of such communications;
      e.     the hourly rate at which he billed for his services;
      f.     the total bill to date for work he performed;


2.    State the following regarding any attorney or paralegal at Brown & James
      other than Robert Brady that had any involvement in the subject fire claim:

      a.     the date he or she was first consulted;
      b.     the person who first consulted him or her;
      c.     the number of times and dates he or she talked with Theresa
             Robinson;
      d.     the number of letters or emails sent to and received from Theresa
             Robinson and the dates of such communications;
      e.     the hourly rate at which he or she billed for services;

3.    State the following regarding Allstate's referral of fire cases or fire claims
      to Brown & James which were handled by attorney Robert Brady during
      the three year period prior the August 26, 2009 fire to present:

      a.     the number of fire claims or cases sent and the year the claim or case
             was sent;
      b.     the number of those claims or cases sent by Theresa Robinson and
             the year sent;
      c.     the amount that Brown & James was paid by Allstate for legal
             services on cases or claims handled by Robert Brady and the year
             the amounts were paid.

4.    State the following regarding any case James Brady tried to verdict where
      Allstate was the Defendant:

      a.     the name of the case, case number, and venue;
      b.     whether a verdict was rendered for Allstate or for the Plaintiff;
      c.     the year in which the case was tried."


                                     6
¶ 12   On July 25, 2012, Allstate responded with objections to the plaintiffs'

supplemental interrogatories. In a preface to its objections, Allstate acknowledged that

the court had permitted the plaintiffs to make a limited inquiry into Brady's participation

in the claims-handling process, but then asserted that the ruling was erroneous. Allstate

objected to each supplemental interrogatory on grounds that the requested information

was protected by the attorney-client privilege and irrelevant to the subject matter of the

underlying complaint.

¶ 13   Allstate's objections to the plaintiffs' supplemental interrogatories and the

plaintiffs' motion to compel answers to their initial interrogatories, numbers 12 through

15, were called for hearing on September 5, 2012. After considering the arguments of

counsel, Judge Cueto ruled as follows:

       "Defendant's objections to plaintiffs' supplemental interrogatories regarding Bob
       Brady are overruled, however with respect to Rog 1(d), and 2(d), defendant does
       not have to disclose the dates of communications. Objection to Int. 4 is overruled,
       but plaintiff will not be allowed to ask follow up about the details of the trials,
       beyond what is allowed here.

       Objections to Interrogs. 12, 13, 14, and 15, are called & heard. Plaintiff is
       allowed to discover the number of times in the last five years that (a)
       Allstate has been cited by the Illinois Dept. of Insurance for vexatious delay
       or improper claims practices, or (b) that an Illinois court has awarded
       statutory penalties for vexatious refusal against Allstate. The remaining
       objections are sustained.

       Allstate is ordered to produce its procedure manual for handling fire loss
       claims in effect at the time of plaintiffs' claim, if any. Defendant may have
       a protective order entered."

¶ 14   On January 29, 2013, almost five months later, and without having complied with

the court's rulings, Allstate filed a motion to reconsider the September 5, 2012, discovery

                                             7
order.    The record shows that the motion was presented to Judge Andrew Gleeson

because Judge Cueto had retired. On February 20, 2013, Judge Gleeson heard arguments

and denied the motion. A status conference was scheduled for May 13, 2013. By the

time of that conference, Allstate still had not complied with the discovery order.

Following the conference, Judge Gleeson again entered an order directing Allstate to

comply with the September 5, 2012, discovery order, within 30 days.

¶ 15     On June 12, 2013, Allstate and Brady jointly filed a "Motion for Contempt For

Purposes of Facilitating Appellate Review of the Court's September 5, 2012 Discovery

Order." Therein, Allstate and Brady indicated that they would stand on their previous

objections to the plaintiffs' initial interrogatories and supplemental interrogatories. They

argued that the discovery requests at issue were irrelevant to the subject matter of the

litigation; that the discovery requests at issue were overly broad, unduly burdensome, and

harassing; and that the interrogatories concerning Brady and his law firm sought

information protected by the attorney-client privilege. They asked the court to enter a

"friendly" contempt order against Brady for the sole purpose of facilitating appellate

review of the September 5, 2012, discovery order.

¶ 16     The motion was called for hearing on June 25, 2013. During the proceedings, the

court expressed some irritation with the request for a "friendly" contempt order. The

court asked what was so unique about this discovery order that it should be subject to

interlocutory review. Allstate's attorney, Brady, replied that he had never before been

ordered to produce attorney-client-privilege information in a first-party property arson

case. The plaintiffs' attorney countered that this was a simple discovery matter, and
                                           8
asked the court to impose sanctions against Allstate pursuant to Illinois Supreme Court

Rule 219 (eff. July 1, 2002). After considering the arguments, the court asked counsel to

present proposed orders, and took Allstate's motion under advisement.

¶ 17   On January 3, 2014, the court entered an order holding Brady in civil contempt for

his refusal to comply with the discovery order of September 5, 2012, and for purposes of

facilitating appellate review. The court imposed a fine of $25 per day on Brady, but then

stayed the sanction pending an appeal of the order. The court specifically found that

Allstate and Brady did not act with contumacious disregard for the court's authority.

¶ 18                                 ANALYSIS

¶ 19   Allstate and Brady filed this interlocutory appeal to challenge the propriety of the

contempt order and the underlying discovery order. Allstate and Brady contend that the

trial court abused its discretion in permitting the plaintiffs to discover the number of

times in the last five years that Allstate (a) was cited by the Illinois Department of

Insurance for vexatious delay or improper claims practices, or (b) was ordered by an

Illinois court to pay statutory penalties for vexatious conduct.       They argue that the

information is not relevant to any matter at issue in the plaintiffs' case. Allstate and

Brady also contend that the trial court abused its discretion in permitting plaintiffs to

discover information regarding Brady's involvement in the fire loss investigation. They

argue that the information is irrelevant to any matter at issue and is protected by attorney-

client privilege.




                                             9
¶ 20                                 Standards of Review

¶ 21   Discovery orders are not final orders, and they are not generally appealable.

Norskog v. Pfiel, 197 Ill. 2d 60, 69, 755 N.E.2d 1, 8 (2001). The correctness of a

discovery order may be tested within an appeal of a contempt sanction. Norskog, 197 Ill.
2d at 69, 755 N.E.2d at 8. When an individual appeals a contempt sanction that was

imposed for violating a discovery order, the contempt order is final and appealable, and a

review of the contempt order necessarily requires a review of the discovery order upon

which it is based. Norskog, 197 Ill. 2d at 69, 755 N.E.2d at 8. A trial court's rulings on

discovery matters are generally reviewed for a manifest abuse of discretion. Norskog,

197 Ill. 2d at 70, 755 N.E.2d at 9. If, however, the facts are uncontroverted and the issue

is the trial court's application of the law to the facts, or the issue involves the applicability

of a statutory privilege, the standard of review is de novo. Norskog, 197 Ill. 2d at 70-71,
755 N.E.2d at 9.

¶ 22   Illinois Supreme Court Rule 201(b)(1) addresses the scope of pretrial discovery,

and provides that unless otherwise stated in these rules, a party may obtain by discovery

full disclosure regarding any matter relevant to the subject matter of the pending action,

whether it relates to a claim or defense. Ill. S. Ct. R. 201(b)(1) (eff. July 1, 2014). Rule

201(b)(1) is founded on the basic premise that the object of discovery is the expeditious

and final determination of controversies in accordance with the substantive rights of the

parties. Owen v. Mann, 105 Ill. 2d 525, 530, 475 N.E.2d 886, 890 (1985); Monier v.

Chamberlain, 35 Ill. 2d 351, 357, 221 N.E.2d 410, 415 (1966). Great latitude is allowed

in the scope of discovery, and the concept of relevance for purposes of discovery is
                                        10
broader than the concept of relevance for purposes of admissibility at trial. TTX Co. v.

Whitley, 295 Ill. App. 3d 548, 556, 692 N.E.2d 790, 796 (1998). Evidence is relevant for

trial purposes if it has any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it

would be without the evidence. See Ill. R. Evid. 401 (eff. Jan. 1, 2011). In contrast,

relevance for discovery purposes includes not only that which is admissible at trial, but

also that which leads to admissible evidence. Whitley, 295 Ill. App. 3d at 557, 692

N.E.2d at 797. With these principles in mind, we first consider whether the requested

discovery is germane to any theory of the case or any defense.

¶ 23                 Interrogatories 12 - 15: The Plaintiffs' Theories

¶ 24   As previously noted, the plaintiffs asserted two theories of liability in their third

amended complaint, breach of contract and common law fraud. In the fraud claim, the

plaintiffs allege that Allstate's agent knowingly made false statements of material fact

during the claims process for the purpose of inducing them to act in reliance on the

statements, that they acted in reliance on those statements, and were thereby damaged. In

the breach of contract claim, plaintiffs allege that Allstate vexatiously and unreasonably

denied payment of insurance benefits to the plaintiffs in breach of its duties and

obligations under the homeowners' insurance contract for which they seek contractual

damages and statutory penalties under section 155 of the Code.

¶ 25   Section 155 provides an extracontractual remedy to policyholders when an

insurer's action in handling a claim is vexatious and unreasonable. 215 ILCS 5/155

(West 2010); Cramer v. Insurance Exchange Agency, 174 Ill. 2d 513, 518-22, 675 N.E.2d
11
897, 900-02 (1996).     This extracontractual remedy is intended to make suits by

policyholders economically feasible and to punish insurance companies for misconduct.

Cramer, 174 Ill. 2d at 520, 675 N.E.2d at 901. The key question raised in a section 155

claim is whether the conduct of the insurance company was vexatious and unreasonable.

O'Connor v. Country Mutual Insurance Co., 2013 IL App (3d) 110870, ¶ 13, 999 N.E.2d
705; McGee v. State Farm Fire & Casualty Co., 315 Ill. App. 3d 673, 681, 734 N.E.2d
144, 151 (2000). In considering this question, a court must consider the totality of the

circumstances, including the insurer's duties under the insurance contract, the insurer's

attitude and motivation for denying or delaying payment of the claim, whether the

insured was forced to sue to recover, and whether the insured was deprived of the use of

his or her property. McGee, 315 Ill. App. 3d at 681, 734 N.E.2d at 151.

¶ 26   At various points during the litigation, the parties have suggested that section

154.6 of the Code (215 ILCS 5/154.6 (West 2010)) may provide guidance as to whether

an insurer's conduct is vexatious and unreasonable. Section 154.6 identifies several acts

that could constitute improper claims practices by an insurer, provided that one or more

of the acts were committed knowingly and without just cause, and with a frequency

indicating a persistent propensity to engage in that type of conduct. 215 ILCS 5/154.5,

154.6 (West 2010).    Section 154.6 is a regulatory provision that comes within the

purview of the State Director of Insurance. 215 ILCS 5/154.7, 154.8 (West 2010). It

does not provide a policyholder with a private remedy or cause of action for an insurer's

improper claims practice. Area Erectors, Inc. v. Travelers Property Casualty Co. of

America, 2012 IL App (1st) 111764, ¶ 30, 981 N.E.2d 1120. That said, after careful
                                       12
consideration of the acts described in section 154.6, we find that some of the acts are

illustrative of conduct by an insurer that may give rise to a remedy for vexatious or

unreasonable conduct under section 155.             Accordingly, we conclude that when

determining whether an insurer's conduct in a given case is vexatious and unreasonable

under the totality of the circumstances, a court may properly consider actions identified

as improper claims practices under section 154.6 as relevant to, but not dispositive of, a

section 155 claim.

¶ 27   To illustrate this point, we note that engaging in activity that results in a

disproportionate number of meritorious complaints against an insurer made to the Illinois

Department of Insurance and engaging in activity which results in a disproportionate

number of lawsuits by claimants against an insurer are among the acts in section 154.6

that may constitute improper claims practices. 215 ILCS 5/154.6(f), (g) (West 2010). In

this case, we believe that the plaintiffs could properly ask whether, within the five-year

period preceding their fire loss, Allstate had ever been cited by the Director of Insurance

for improper claims practices arising under subsections 154.6(f) and (g) of the Code,

because these subjects are relevant to the plaintiffs' claims for breach of contract, section

155 penalties, and fraud.

¶ 28                  Interrogatories 12 - 15: The Trial Court's Rulings

¶ 29   Having identified the issues raised by the plaintiffs' pleadings, we now consider

Allstate's objections to interrogatories 12 through 15, and the trial court's rulings on those

objections. The complete text of the September 5, 2012, discovery order was set forth

earlier in this decision. The portion that is pertinent to this discussion is restated here:
                                               13
       "Objections to Interrogs. 12, 13, 14, and 15, are called & heard. Plaintiff is

       allowed to discover the number of times in the last five years that (a) Allstate has

       been cited by the Illinois Dept. of Insurance for vexatious delay or improper

       claims practices, or (b) that an Illinois court has awarded statutory penalties for

       vexatious refusal against Allstate. The remaining objections are sustained.

       Allstate is ordered to produce its procedure manual for handling fire loss claims in

       effect at the time of plaintiffs' claim, if any. Defendant may have a protective

       order entered."

After reviewing this section of the discovery order, it is fair to say that there are some

inconsistencies and ambiguities which make the rulings unclear. There is no transcript of

proceedings in the record, and so we are left to sort out the rulings with little information

about the trial court's true intention.

¶ 30   Initially, we will consider interrogatories 12 and 15 because the trial court

recrafted these two interrogatories as parts (a) and (b) in the above section of the

discovery order. Allstate objected to interrogatories 12 and 15 on grounds that the

questions were overly broad, unduly burdensome, and sought information that was

irrelevant to any issue. Allstate also claimed that the information was protected under the

work-product privilege and the attorney-client privilege. According to the record, the

trial court did not specifically rule on each basis for Allstate's objections to

interrogatories 12 and 15, but instead, reframed the questions posed in those

interrogatories. This created two ambiguities. First, according to the ruling, the plaintiffs

were permitted to discover the number of times in the last five years that Allstate has
                                        14
been cited by the Illinois Department of Insurance for vexatious delay or improper claims

practices, or the number of times in the last five years that an Illinois court has awarded

statutory penalties for vexatious refusal against Allstate. The word "or" is ordinarily used

as an exclusive disjunction, meaning one or the other, but not both. If "or" is read as an

exclusive disjunction, then the ruling requires the plaintiffs to choose whether to inquire

about citations issued by the Director of Insurance or about statutory penalties imposed

by Illinois courts, but not both. In this case, however, both topics are relevant for

discovery purposes, and we find no rationale for requiring the plaintiffs to choose one

over the other. Next, we note that the trial court's version of interrogatories 12 and 15

does not address the subparts posed in these interrogatories. When the court recrafted

these questions, it neither mentioned nor ruled on the relevance of the subparts in

interrogatories 12 and 15. After reviewing the record, we find that the information

requested in interrogatories 12 and 15, including the subparts, is relevant for discovery

purposes. Therefore, we find that Allstate's relevance objections to interrogatories 12 and

15 are without merit and should have been overruled.

¶ 31   After reviewing the record, we find that Allstate's objections to interrogatories 12

and 15 are without merit and should have been overruled. As previously noted, the trial

court's rulings on Allstate's objections, and its rationale for those rulings, are not clear.

Therefore, for the sake of clarity, we vacate that portion of the discovery order in which

the trial court recrafted interrogatories 12 and 15. This case will be remanded to the

circuit court, and upon remand, we direct the circuit court to order Allstate to answer


                                             15
interrogatories 12 and 15, including all subparts, within 30 days from the date of the

appellate court's mandate, and to further order that no extensions will be granted.

¶ 32   We next consider the trial court's rulings as to interrogatory 13. Interrogatory 13

asks whether during the last five years, any insureds have filed actions in Illinois against

Allstate for alleged failure to pay a fire loss claim. Allstate objected on grounds that the

interrogatory was overly broad and unduly burdensome, that the information sought was

irrelevant, and that it was protected by the work-product and attorney-client privileges.

There is nothing in the record indicating that Allstate attempted to defend on any of these

grounds, other than relevance. Based on our interpretation of the discovery order, the

trial court sustained all of the grounds for Allstate's objection. After reviewing the

record, we find that for discovery purposes, interrogatory 13 seeks information relevant

to each theory of the plaintiffs' case. Further, Allstate has not shown that the request was

overbroad or that providing an answer would be unduly burdensome. Allstate did not

submit a privilege log, and it has not otherwise shown that the requested information is

protected under the work-product privilege or the attorney-client privilege.          After

reviewing the record, we find that the trial court abused its discretion in sustaining

Allstate's objections to interrogatory 13, and we vacate that order. Upon remand, the

circuit court is directed to order Allstate to answer interrogatory 13, including all

subparts, within 30 days from the date of the appellate court's mandate, and to further

order that no extensions will be granted.

¶ 33   We next consider the trial court's rulings regarding interrogatory 14. Interrogatory

14 asks whether Allstate had a policy manual or any other documents for handling fire
                                         16
loss claims at the time of the plaintiffs' loss. Again, Allstate objected on all of the same

grounds as stated in the other three interrogatories. Again, we find no indication that

Allstate intended to defend on any of the grounds claimed except relevance. Based upon

our reading of the discovery order, the court sustained all objections to interrogatory 14,

but then ordered Allstate to produce the fire loss procedure manual. Allstate produced a

manual, but did not produce any other documents regarding its fire loss claims-handling

procedures.    After reviewing the record, we find that the information sought in

interrogatory 14 is relevant to the plaintiffs' theories of the case and that the trial court

erred in sustaining Allstate's grounds for objections. For clarity's sake, we affirm that

portion of the order requiring Allstate to produce its procedure manual, and we vacate

that portion of the order sustaining Allstate's objections to interrogatory 14.        Upon

remand, the circuit court is directed to order Allstate to answer interrogatory 14,

including identifying any other documents, guidelines, checklists, and procedure manuals

regarding the handling of fire loss claims that were in effect at the time of the plaintiffs'

loss, within 30 days from the date of the appellate court's mandate, and to further order

that no extensions will be granted.

¶ 34   To this point in this decision, we have gone through the tedious process of

reviewing each interrogatory, each stated ground for objection, and each ruling at issue.

During that process, we noted that Allstate had raised the identical grounds for objection

as to interrogatories 12, 13, 14, and 15, and we found no indication that Allstate defended

any of these stated grounds, except for relevance. As a result, we believe it appropriate

and necessary to comment on this tendency of civil litigators, both plaintiffs' counsel and
                                         17
defendants' counsel, to tender stock, formulaic objections to discovery requests, and then,

when the objections are called for hearing, to completely abandon those grounds without

consequence. In too many cases, counsel propound objections to discovery requests,

followed by a litany of grounds, without any intent or means to defend them. The

apparent willingness of opposing counsel and trial courts to accept this tactical approach

as "status quo" fuels an already strong temptation to make stock, frivolous objections to

discovery requests. This interferes with the efficient and expeditious administration of

the pending case, and negatively impacts the other cases on the court's docket.

¶ 35   Our discovery rules provide procedural tools to educate the parties in advance of

trial about the merits of their claims and defenses and to promote the prompt and just

disposition of litigation. When an objection to a discovery request is based on relevance,

the party seeking the discovery has the obligation to establish how the discovery

requested is relevant. When an objection is based on attorney-client privilege or work-

product privilege, the objecting party has the burden to specifically identify the privilege,

and must submit a privilege log describing the nature of the documents, communications,

or things not produced, and the exact privilege being claimed. Ill. S. Ct. R. 201(n) (eff.

July 1, 2014). When the objection is based on the grounds that the interrogatory is overly

broad, unduly burdensome, or harassing, once again, it is the objecting party that has the

obligation to offer an adequate defense to the grounds claimed.

¶ 36   In our view, an attorney abuses the discovery process when he or she asserts a

litany of grounds for objection to discovery without any intention or any ability to defend

those grounds. In the face of discovery abuses, it is incumbent upon the opposing party
                                          18
to promptly request relief, and it is incumbent upon the trial court to consider the request,

and, where indicated, to issue orders that will discourage further abuse. Before ruling on

such a request, the trial court considers whether there is a good faith basis for the

objection having been interposed. The court must determine whether the objecting party

has set forth a colorable claim of privilege or whether the objector has made an adequate

showing that compiling the requested information would require substantial expense,

labor, or disruption of business.

¶ 37   Our supreme court rules provide trial courts with a variety of sanctions to

encourage compliance with, and discourage abuse of, the discovery process. Supreme

Court Rule 201(c) authorizes the trial court to supervise discovery and to issue protective

orders. Ill. S. Ct. R. 201(c) (eff. July 1, 2014). Supreme Court Rule 219 provides

consequences for refusal to comply with discovery rules and orders, including the barring

of evidence, the striking of pleadings, and the entry of a judgment. Ill. S. Ct. R. 219 (eff.

July 1, 2002). Supreme Court Rule 137 authorizes the court to impose sanctions on a

party or attorney who files a pleading that is not well grounded in fact or law, or that is

interposed for an improper purpose. Ill. S. Ct. R. 137 (eff. July 1, 2013). When a trial

court is presented with a motion to rule on objections or discovery matters, the court must

promptly rule on those matters. The failure to issue a ruling, and where appropriate, to

impose sanctions, constitutes an abuse of the court's discretion, and an abdication of its

authority and responsibility.

¶ 38   We openly acknowledge that the foregoing conversation regarding the roles of the

parties regarding discovery disputes is a remedial primer rather than a new declaration.
                                            19
But, given the manner in which discovery has proceeded in the case before us, we believe

it was necessary.

¶ 39   Though decades old, the admonitions by our supreme court echo loudly here.

Discovery is not a tactical game. Williams v. A.E. Staley Manufacturing Co., 83 Ill. 2d
559, 566, 416 N.E.2d 252, 256 (1981). "Discovery is intended as, and should be, a

cooperative undertaking by counsel and the parties, conducted largely without court

intervention, for the purpose of ascertaining the merits of the case and thus promoting

either a fair settlement or a fair trial." Williams, 83 Ill. 2d at 566, 416 N.E.2d at 256.

Truthful disclosure is the object of all discovery procedures. Buehler v. Whalen, 70 Ill.
2d 51, 67, 374 N.E.2d 460, 467 (1977). Stock objections and fractional disclosures

render our discovery rules and procedures meaningless. Buehler, 70 Ill. 2d at 67, 374
N.E.2d at 467. Such tactics delay the search for truth, waste judicial resources, and

should not be condoned by the parties or the trial court. We hope that this will serve as

an admonition that asserting an objection followed by a litany of hollow grounds, without

the intention or means to defend those grounds, is an abuse of the discovery process that

may warrant sanctions. In addition, litigants are reminded that a bald objection preserves

nothing for review.

¶ 40     Allstate's Objections and the Court's Ruling on Supplemental Interrogatories

¶ 41   We now consider the portion of the September 5, 2012, discovery order pertaining

to the plaintiffs' supplemental interrogatories 1 through 4. Interrogatories 1 through 4

seek information regarding the involvement of Allstate's attorney, Robert Brady, in the

investigation of the plaintiffs' claim and other insurance claims during the three-year
                                           20
period prior to the date of the plaintiffs' loss. It is undisputed that Brady's questioning of

the plaintiffs is relevant and discoverable. According to the record, the transcripts from

Brady's examinations of the plaintiffs have already been produced to the plaintiffs. After

reviewing the specific allegations in the plaintiffs' complaint, we find that the plaintiffs

have failed to show that the other information requested in their supplemental

interrogatories is relevant or will lead to the discovery of information relevant to their

stated theories of the case. Therefore, we find that the trial court erred in overruling

Allstate's relevance objections to the supplemental interrogatories, and we vacate those

rulings.

¶ 42                   The Contempt Order and Monetary Sanction

¶ 43   Allstate and Brady have asked that the contempt order and monetary sanction be

vacated. As noted previously, the correctness of a discovery order may be tested through

contempt proceedings. Norskog, 197 Ill. 2d at 69, 755 N.E.2d at 8. The record reflects

that Allstate and Brady requested the contempt order for the purpose of testing the

correctness of the discovery order. The trial court initially balked at Allstate's request for

a "friendly" contempt order, questioning whether there was anything extraordinary about

the discovery order, but eventually issued a contempt order and sanction.               After

reviewing this record, we share the trial court's initial sense of impatience and irritation

with Allstate's challenges to the September 5, 2012, discovery order. We recognize that

there are discovery orders which present unique or unsettled questions of law requiring

interlocutory review, but the September 5, 2012, discovery order is not one of them.

Nevertheless, we will not disturb the court's finding that Brady and Allstate did not act in
                                             21
contumacious disregard of its orders.      Accordingly, the order of contempt and the

monetary sanction are hereby vacated.

¶ 44                                 CONCLUSION

¶ 45   In summary, Allstate's objections to interrogatories 12, 13, 14, and 15 are

overruled, and Allstate's relevance objections to supplemental interrogatories 1, 2, 3, and

4 are sustained. Upon remand, the circuit court is directed to order Allstate to answer

interrogatories 12, 13, 14, and 15, in their entirety, including all subparts, within 30 days

from the date of the appellate court's mandate, and to further order that no extensions will

be granted.

¶ 46   For the reasons stated, the contempt order and monetary sanction are hereby

vacated, the September 5, 2012, discovery order is affirmed in part, reversed in part, and

vacated in part, and the cause is remanded for proceedings consistent with this opinion.



¶ 47   Affirmed in part, reversed in part; vacated in part; remanded with directions.




                                             22
                                  2016 IL App (5th) 140056

                                        NO. 5-14-0056

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
________________________________________________________________________

VALENTINE ZAGORSKI and                          )     Appeal from the
CHRISTINA ZAGORSKI,                             )     Circuit Court of
                                                )     St. Clair County.
       Plaintiffs-Appellees,                    )
                                                )
v.                                              )     No. 10-L-148
                                                )
ALLSTATE INSURANCE COMPANY,                     )
                                                )     Honorable
       Defendant-Appellant                      )     Lloyd A. Cueto and
                                                )     Andrew J. Gleeson,
(Robert L. Brady, Contemnor-Appellant).         )     Judges, presiding.
________________________________________________________________________

Opinion Filed:         May 16, 2016
________________________________________________________________________

Justices:           Honorable Judy L. Cates, J.

                  Honorable Thomas M. Welch, J., and
                  Honorable Richard P. Goldenhersh, J.,
                  Concur
________________________________________________________________________

Attorney          Robert L. Brady, Brown & James, P.C., 800 Market Street, Suite
for               1100, St. Louis, MO 63101-2501
Appellants
________________________________________________________________________

Attorney          John H. Leskera, Leskera Law Firm, 120 E. Church Street,
for               Collinsville, IL 62234
Appellees
________________________________________________________________________